Citation Nr: 0202089	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for sinusitis with allergic 
rhinitis and history of retention cyst left maxillary sinus 
from July 1, 1998? 

(The issue of entitlement to an increased rating for asthma 
will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision granted service connection and 
assigned a noncompensable evaluation for sinusitis with 
retention cyst left maxillary sinus.  

In August 2001, the RO reclassified the disorder to include 
allergic rhinitis, and the cyst was now only service 
connected by history.  A 10 percent evaluation was assigned.  

The Board is undertaking additional development on 
entitlement to an increased evaluation for asthma pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing that issue.

In September 1999, the RO found that the veteran's claims of 
entitlement to service connection for defective vision, and 
residuals of rib and groin injuries to be not well grounded.  
The duty to submit a well grounded claim was, however, 
eliminated with the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096, 
2097-98 (2000) (VCAA).  Hence, the Board takes this 
opportunity to invite the veteran to contact the RO and 
request that these claims for service connection be 
readjudicated under the new law.


FINDINGS OF FACT

1.  At no time since July 1, 1998, has sinusitis with 
allergic rhinitis and history of retention cyst left 
maxillary sinus been characterized by three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

2.  The veteran does not suffer from allergic rhinitis with 
polyps.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for sinusitis with allergic rhinitis and history of retention 
cyst left maxillary sinus, at any time since July 1, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102, 4.7, 4.97, Diagnostic Codes 
6513, 6522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In May 1990, while on active duty, a radiological 
consultation request noted a history of maxillofrontal 
sinusitis.  The x-ray study itself revealed a two centimeter 
retention cyst or polyp at the inferior angle of the left 
maxillary sinus.  Treatment reports from March 1992 and May 
1993 also show treatment for sinusitis and a sinus cyst. 

Postservice the veteran was afforded a VA examination in 
October 1998.  No mention was made of sinusitis or of a left 
maxillary retention cyst or polyp.  The examiner noted that 
the appellant had undergone a surgical removal of nasal 
polyps.

The veteran was afforded another VA examination in October 
1999.  The veteran reported a history of nasal obstruction 
and sinus infections.  His last episode of sinusitis 
reportedly was six months ago.  He reportedly suffered from 
sinusitis episodes approximately every six months, but the 
appellant also reported having five sinus infections per 
year.  He reported that he was "on frequent antibiotics", 
and he complained of secondary headaches.  The sinus 
infections reportedly caused forehead pain, facial pressure 
and nasal discharge.  He denied a history of nasal surgery 

A complete ear, nose and throat evaluation was performed.  
The sinuses were non-tender to palpation.  Anterior inoscopy 
revealed the septum to be midline.  The turbinates looked 
moderately enlarged bilaterally.  They appeared to be pale 
and boggy.  Nasal endoscopy revealed no mucopus in either 
middle meatus.  Neither polyps nor cystic lesions were noted.  
There was some clear thick drainage in the left inferior 
meatus.  There was no crusting, and intraorally there were no 
masses. There was no evidence of sinus disease found on 
examination.  Sinus x-rays showed clear paranasal sinuses.  
The veteran was diagnosed with allergic rhinitis. 

Analysis

The veteran contends that his sinusitis with allergic 
rhinitis and history of retention cyst left maxillary sinus 
is more severe than the rating assigned following the initial 
grant of service connection in the rating action on appeal, 
indicates. 

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The RO attempted to 
develop the record and obtain post-service treatment records.  
By letter of August 1998, the RO advised the veteran that 
additional evidence was necessary in support of his claim, 
and supplied a release so that VA could assist the appellant 
in obtaining evidence in support of his claim.  No release 
was supplied by the veteran, nor did he identify any medical 
treatment providers.  The veteran was afforded VA 
examinations in October 1998 and October 1999.  In the rating 
decision on appeal, and the statement and supplemental 
statements of the case he was advised of the applicable laws 
and regulations as well as the basis for the denial of his 
claim.  The veteran has not identified any additional 
evidence in support of his claim.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  See generally, 38 U.S.C.A. § 5103A.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an Original claim, the Board has framed 
the issue as shown on the title page.

The veteran's sinusitis with allergic rhinitis and history of 
retention cyst left maxillary sinus is currently evaluated 
under Diagnostic Codes 6513 and 6522.  The general rating 
criteria for sinusitis provides a noncompensable disability 
rating for sinusitis that is detected by x-ray only.  A 10 
percent disability rating is warranted for sinusitis where 
there are one or two incapacitating episodes of sinusitis per 
year that require prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is warranted for sinusitis where there are 
three or more incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A note to the rating 
criteria states that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Under Diagnostic Code 6522, a 10 percent disability rating is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

Upon review of the evidence, the Board finds that, since July 
1, 1998, the veteran's sinus condition warrants no more than 
a 10 percent evaluation.  In this regard, the veteran 
reported sinus blockage every six months, and five non-
incapacitating episodes which required antibiotic treatment.  
As an increased rating requires three or more incapacitating 
episodes of sinusitis per year which require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting, a 30 percent evaluation under Diagnostic Code 6513 
is not in order.  

Additionally, while the May 1990 radiological consultation 
noted a retention cyst or polyp at the inferior angle of the 
left maxillary sinus, no cysts or polyps were found upon VA 
examination in October 1999.  Accordingly, since the veteran 
does not suffer from allergic rhinitis with polyps he is not 
entitled to a 30 percent evaluation under Diagnostic Code 
6522.  

In addition, the Board has reviewed the nature of the 
original disability and considered whether the veteran is 
entitled to a "staged" rating as defined by the Fenderson 
Court.  Based upon a review of the evidence, however, the 
Board finds that at no time since July 1998 has there been 
objective evidence that the degree of disability associated 
with sinusitis with allergic rhinitis and history of 
retention cyst left maxillary sinus was commensurate with 
that necessary for a 30 percent or greater evaluation.  

Hence, a staged rating warranting an evaluation in excess of 
10 percent is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for sinusitis with allergic 
rhinitis and history of retention cyst left maxillary sinus, 
at any time since July 1, 1998, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

